Title: To Benjamin Franklin from Jean-François-Clément Morand, 5 October 1778
From: Morand, Jean-François-Clément
To: Franklin, Benjamin


Monsieur et très honnoré Confrere
Paris ce 5. 8br. 1778.
Si le charmant poële de chauffage au charbon de terre, dont Vous avez eu la complaisance de me donner une gravure, etoit publié dans quelqu’un de vos ouvrages, il seroit actuellement a tout le monde, on en fairoit usage, et mention. Ayant envie d’en faire ce dernier usage, c’est adir, d’en parler, a la fin de mon ouvrage, et de le faire graver dans une planche en Supplement, a celle que j’ai deja donné, il ne me conviendroit pas de suivre a cet egard, la moindre de mes ideés, sans votre Consentement. Je vous serai infiniment obligé, de vouloir bien me faire l’amitié, de me marquer sur cela Votre maniere de penser; dans le cas, ou Vous me donneriez la permission que j’ai l’honneur de vous demander, j’espere que Vous voudriez bien avoir une autre complaisance, scavoir de me donner, une notice abregée, explicative de la planche, pour que Votre ouvrage ne soit pas defiguré, devant etre donné, comme Vous appartenant. J’ai l’honneur d’etre avec les sentimens de consideration et de devouement plus distingués, Monsieur et très honnoré Confrere Votre très humble et très obeissant serviteur
Morand Dr.Rue du vieux Colombierfbg St germain
J’aurois besoin de scavoir a quoi m’en tenir dans ce moment.M. franklin
 
Endorsed: Morand Oct 5. 78 Stove
